Citation Nr: 1020684	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  01-01 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the 
service-connected corneal scars secondary to trauma.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to 
December 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2000 and August 2006 rating 
decisions of the RO in Winston-Salem, North Carolina.  
Jurisdiction of the claim was subsequently transferred to the 
RO in Huntington, West Virginia.  

The Veteran testified before the undersigned Veterans Law 
Judge at the RO in March 2008.  

The Board remanded the case to the RO for further development 
in August 2001 and April 2008.  

In March 2010, the Board requested an opinion from a VHA 
medical expert in accordance with 38 C.F.R. § 20.901(d) 
(2009).  The requested opinion has been provided and has been 
associated with the claims folder.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues decided herein has been accomplished.  

2.  The most probative medical evidence indicates the 
service-connected corneal scars are not optically 
significant.

3.  The Veteran's single service-connected disability is not 
rated as 60 percent disabling or higher. 

4.  The service-connected disability alone is not shown to 
preclude the Veteran from obtaining and retaining 
substantially gainful employment consistent with his 
education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
30 percent for the service-connected corneal scars have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. § 4.84a, including Diagnostic Code 
(DC) 6078 (prior to December 10, 2008); 38 C.F.R. §§ 3.321, 
3.951(b), 4.3, 4.7 (2009). 

2.  The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.15, 4.16 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in August 2001 and April 2008.  

In essence, the Board instructed the Agency of Original 
Jurisdiction (AOJ) to: provide the Veteran with appropriate 
notice pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA); obtain updated treatment records and records 
corresponding to disability determinations from the Social 
Security Administration (SSA) and U.S. Postal Service; and 
schedule the Veteran for contemporaneous VA examinations and 
a medical opinion discerning whether certain symptoms were 
associated with the Veteran's service-connected corneal 
scars.  The AOJ was to then readjudicate the claims.  

Proper VCAA notice was provided to the Veteran, and updated 
medical examinations and a medical opinion were obtained 
pursuant to the Board's remand instructions as detailed 
hereinbelow.  

Additionally, updated VA outpatient records and records from 
SSA and U.S. Postal Service were associated with the claims 
file.  Thereafter, the claims were readjudicated via the 
November 2009 SSOC.  

Accordingly, the Board's remand instructions were fully 
performed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance).  


II.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim 
decided herein has been accomplished.  

Pursuant to the Board's remand instructions, in June 2008 and 
December 2008, the AMC sent the Veteran letters advising him 
that in order to support a claim for higher evaluation for a 
service-connected disability, the evidence must show that the 
disability had become worse.  

A January 2005 letter from the RO informed the Veteran that 
to support his TDIU claim he must submit evidence that his 
service-connected disability, without regard to other 
factors, prevented him from performing the mental or physical 
tasks required to get or keep substantially gainful 
employment.  The January 2005 letter also detailed the 
requirements for extraschedular consideration of a TDIU. 

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claims for an increased rating and a TDIU.  

The Board also finds that the January 2005, June 2008 and 
December 2008 letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained that the claimant, and what evidence, if 
any, will be obtained by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The letters specifically advised the Veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the SSA.  

These letters also advised the Veteran that VA must make 
reasonable efforts to help the Veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify 
the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim(s).  As explained, the first three 
content-of-notice requirements have been met in this appeal.  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

The January 2005, June 2008 and December 2008 notices were 
not sent until after the initial ratings denying the claim.  
Since VCAA was not enacted until November 2000, furnishing 
the Veteran with VCAA notice prior to the adjudication in 
October 2000 was clearly both a legal and a practical 
impossibility.  

Indeed, VA's General Counsel has held that the failure to do 
so under such circumstances does not constitute error.  See 
VAOGCPREC 7-2004.  In any event, the Board finds that any 
defect with respect to the timing of the required notice was 
harmless in that his claims were fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Moreover, the Veteran has 
not alleged any prejudice in terms of VCAA notification.  
Shinseki v. Sanders, 129 S.Ct. 1696, 1705 (2009).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

The Veteran was notified of the requirements of Dingess in 
the above-referenced June 2008 and December 2008 letters, as 
well as in an additional letter from the RO dated in March 
2006.  

During the pendency of this appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
regarding claims for increased ratings, such as the claim on 
appeal.  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

This decision, however, was recently vacated by the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(2009).  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a 
VA examination.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
Veteran's service treatment records, post service VA and 
private treatment records, the Veteran's statements and 
testimony, and VA examination reports dated in March 2002, 
August 2002, December 2002, and August 2009.  

An addendum opinion was provided in April 2002, and an 
opinion from the Chief of Ophthalmology at a VA Medical 
Center (VAMC) was obtained in July 2006.  Finally, a VHA 
opinion was obtained in April 2010.

The reports of the VA examinations reflect that the examiners 
recorded the Veteran's current complaints, conducted 
appropriate ophthalmological examinations and rendered 
appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  

It appears that the February 2000 and December 2002 
examination reports were made without the benefit of 
reviewing the Veteran's claims file.  

In many instances, the Court has held that a failure to 
review the claims file renders a VA examination inadequate 
for rating purposes.  See, e.g., Proscelle v. Derwinski, 2 
Vet. App. 629, 932 (1992) ("The [VA] examiner should have 
the Veteran's full claims file available for review."), but 
see Snuffer v. Gober, 10 Vet. App. 400, 403- 04 (1997) 
(review of claims file is not required where it would not 
change the objective and dispositive findings made during a 
medical examination).  See also 38 C.F.R. §§ 4.1, 4.2.  

Nonetheless, the Court has held that when VA undertakes to 
provide a medical examination or obtain a medical opinion, 
the relevant inquiry is whether "the examiner providing the 
report or opinion is fully cognizant of the claimant's past 
medical history."  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 301 (2008)  

Although the evidence reveals that the February 2000 and 
December 2002 VA examiners did not review the claims file, 
the examiners obtained an oral history from the Veteran and 
conducted an ophthalmological evaluation.  

The examiners documented in detail the symptoms of the 
Veteran's eyes and the effect those symptoms have on his 
ability to function appropriately.  The history, as provided 
by the Veteran, is similar to the information contained in 
the claims file.  

Thus, the Board is of the opinion that the February 2000 and 
December 2002 VA examiners were apprised of the relevant 
medical history of the Veteran as it pertains to his current 
claim and that the evaluations of his current disability 
level provided in the reports were based on an accurate 
account of the evidence in the claims file.  

The Board therefore concludes that all examinations are 
adequate for purposes of rendering a decision in the instant 
appeal.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his 
representative have not contended otherwise.  In sum, there 
is no evidence of any VA error in notifying or assisting the 
Veteran that reasonably affects the fairness of this 
adjudication.  


III.  Rating Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability is resolved in favor of the veteran.  See 38 
C.F.R. §§ 3.102, 4.3 (2009).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The Veteran's statements are deemed competent with regard to 
the description of the symptoms of his disabilities.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, these 
statements must be considered with the clinical evidence of 
record in conjunction with the pertinent rating criteria.  

The Veteran's eye disability is currently 30 percent 
disabling under DCs 6099-6078 (impairment of central visual 
acuity).  See 38 C.F.R. § 4.27 (2009).

Levels of visual acuity are evaluated according to the 
indices found at Table V, 
38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  Visual 
acuity is rated based upon the best distant vision obtainable 
after correction by glasses.  38 C.F.R. § 4.75.

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.

The Board acknowledges that the schedule for rating 
disabilities of the eye was amended effective December 10, 
2008; however, such amendments are only applicable to claims 
filed on or after December 10, 2008.  See 73 Fed. Reg. 66543 
(November 10, 2008).

A careful review of the service treatment record shows that, 
in 1974, the Veteran was in close proximity to a M16 blank 
that went off and was struck in the eyes with gunpowder.  
Multiple foreign bodies were removed.  

Service connection for corneal scars secondary to trauma was 
awarded in a September 1980 rating decision.  A 30 percent 
rating was assigned under the diagnostic codes pertaining to 
impairment of central visual acuity.    

The Veteran filed the instant claim for an increased rating 
in November 1999.  Accordingly, the relevant time period 
under consideration is from November 1998 to the present.  
See Hart, supra.

VA ophthalmology clinic notes dated in November and December 
1999 showed that the Veteran was seen for decreased vision. 

A November 1999 letter from W.E.D., M.D., indicates that the 
Veteran's visual acuity was found to be 20/200 in both eyes 
and "[could] not be corrected with conventional lenses.  He 
[was] considered to be legally blind by definition of the law 
and should not be expected or allowed to drive or perform any 
visually demanding tasks."

A February 2000 VA eye examination diagnosed blindness 
secondary to foreign bodies and residual both eyes, without 
significant findings to account for the decrease in visual 
acuity.  The examiner noted that a potential acuity meter 
(PAM) study performed in December 1999 resulted in visual 
acuity of 20/40 in both eyes.  The examiner observed that the 
etiology of the disorder was apparently second to the service 
injury in 1974.

A March 2000 determination by the SSA found that the Veteran 
was disabled due to blindness and low vision, statutory 
blindness and macular degeneration beginning in November 
1999.  

A September 2000 VA examination showed visual acuity, 
uncorrected and corrected, of 20/200 in both eyes.  The 
examiner concluded that the visual loss in both eyes was 
highly suspicious of being neurogenic/malingering in origin.  

The examiner observed that, although the visual acuity on the 
standard Snellen chart was 20/200, not improved with 
refractive devices, laser inferometer PAM showed a visual 
acuity of at least 20/40 in both eyes.  Further examination 
showed the eyes to be normal.  The Veteran had normal color 
vision testing.  

A March 2002 VA examination showed visual acuity, 
uncorrected, of 20/400 in both eyes.  The examiner noted one 
very small corneal nebula centrally for the right eye.  The 
examiner concluded that there were no changes since the 
September 2000 VA examination.

During an August 2002 VA examination, the Veteran's visual 
acuity was 20/200 in the right eye and 20/200 in the left 
eye.  Both corneas showed a very microscopic nebula category, 
the most faint category of corneal scar in the Bowman's 
membrane, central and above the visual axis.  The diagnosis 
was that of decreased vision, subjective.  The corneal scars 
(bilaterally) and retinal drusen (left eye) were not 
optically significant.  The examiner noted no obvious reason 
for the decreased acuity as evidenced by the Veteran.  

A December 2002 VA examination noted visual acuity, 
uncorrected and corrected, of 20/400 (near) and 20/200 (far) 
in both eyes.  A Tangent screen was performed.  Corneal 
topography and electroretinogram (ERG) were normal.  Visual 
field testing showed unreliable and inconsistent answers most 
consistent with non-organic visual loss.  

A July 2006 VA medical opinion, by a Chief of Ophthalmology, 
reported that previous examinations concluded that the 
Veteran had functional or nonorganic visual loss.  He 
diagnosed the Veteran with a "mild-moderate nonvisually-
significant superior corneal haze."  

An August 2009 VA examination noted no foveal light reflex in 
either eye, loss of vision to 20/400 in each eye for both 
distance and near, as well as uncorrected and corrected.  The 
VA examiner noted age-related maculopathy and corneal 
scarring that might be responsible for 5 to 10 percent of the 
Veteran's lost vision based on patients with the same scaring 
and no vision problems.  

In a February 2009 statement, a former co-worker reported 
that the Veteran had sustained an eye injury when he was 
struck by a tree limb in June 1999.  

Finally, at his recent hearing, the Veteran testified that he 
had not been given corrective lenses, but was able to use a 
magnifying glass to read larger and darker print.  He added 
that his visual acuity was reduced because everything was 
really blurred.  

In order to resolve the question of the etiology of the 
Veteran's increased loss of visual acuity due to eye changes, 
particularly whether such was consistent with his documented 
history of in-service eye trauma, the Board obtained a VHA 
medical opinion.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (the Board is precluded from differentiating 
between symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so).

The April 2010 VHA medical reviewer opined that the Veteran's 
increase in vision loss was not due to his in-service injury:  

Is it less likely as not that the 
increased vision loss being experienced 
is due to trauma he sustained during his 
active service.  In Aug[ust] 1972, his 
vision was listed as 20/70 in the right 
eye and 20/100 in the left.  In February 
of 1974 he sustained an injury that left 
multiple metallic fragments in both 
corneas.  He did have a larger central 
scar in the right eye.  This is the only 
one noted that may cause a decrease in 
visual acuity.  It was also noted in 1974 
that he had a macular scar in the left 
eye.  Upon examination in November 1974 
his best corrected vision was 20/30 in 
the right and 20/50 in the left.  All 
corneal scars and abrasions were healed.  
He reports no symptoms of corneal 
problems secondary to this type of 
injury.  These would include red, watery 
and painful eyes.  He would also complain 
of light sensitivity.  He also had 
corneal topography done which showed no 
permanent corneal changes from the 
injury.  He does have some peripheral 
corneal changes, which are not in the 
visual axis and would not affect his 
vision.  

The examiner also opined that the Veteran's increased loss of 
vision was due to some disease process other than the corneal 
trauma in 1974, as two different neuro-ophthalmologists found 
the Veteran had a functional, non-organic vision loss.  

The examiner emphasized that he had been diagnosed with 
macular drusen and cataracts, which were both normal aging 
changes, which could cause a vision loss of 20/200 or more.  
Finally, contrary to the assertions of Dr. W.E.D., the 
Veteran's vision could be corrected with magnification, 
whether he was 20/20 or 20/200.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  

The probative value of medical evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  

As true with any piece of evidence, the credibility and 
weight to be assigned to these opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  

To the extent the opinions of the February 2000 and August 
2009 VA examiners reflect that, at least a portion of the 
Veteran's increased vision loss over the years was due to the 
service-connected eye injury, the Board affords more 
probative value to the opinions of the September 2000 VA 
examiner, the July 2006 VA examiner, and the April 2010 VHA 
medical reviewer.

The Board initially notes that the VHA medical reviewer and 
July 2006 VA examiner are each a chief of staff of 
ophthalmology and the VHA medical reviewer was selected to 
provide the Board with a medical opinion given his expertise.  
See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in 
evaluating the probative value of medical statements, the 
Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data).

Further, unlike the September 2000 and July 2006 VA examiners 
and the VHA medical reviewer, the February 2000 VA examiner 
did not review the Veteran's claims file for a history of the 
in-service corneal trauma and subsequent vision problems.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
(the failure of the health care provider to provide a basis 
for his/her opinion goes to the weight or credibility of the 
evidence); see also Bloom v. West, 12 Vet. App. 185, 187 
(1999) (the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion.")  

Furthermore, neither the February 2000 nor August 2009 VA 
examiner accounted for the fact that the Veteran reported no 
symptoms of corneal problems in connection with their 
assessments.  Indeed, the August 2009 VA examiner admitted 
that other patients with the same scaring had no vision 
problems whatsoever.  See Bloom, supra.  

The Board therefore affords the opinions of the September 
2000 and July 2006 VA examiners and the VHA medical reviewer 
more probative weight in deciding this appeal.  

Accordingly, the preponderance of the competent medical 
evidence establishes that the service-connected loss of 
visual acuity due to the in-service injury does not meet the 
criteria for the assignment of a rating higher than the 
currently assigned 30 percent.  

The Board must therefore consider the appropriateness of 
rating the Veteran under the DCs pertaining to impairment of 
central visual acuity.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995); Butts v. Brown, 5 Vet. App. 532, 538 (1993).

The above-cited evidence reflects no impairment of visual 
fields or muscle function due to the service-connected eye 
disability, which excludes DCs 6080-6092.  With respect to 
diseases of the eye, DC 6009 (eye, injury of, unhealed) is 
inappropriate, as the evidence reflects the eye injury has no 
current residuals and the DC instructs to rate based on 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, which is not 
demonstrated.  Finally, the only other DCs which potentially 
allow for a disability rating in excess of 30 percent are DCs 
pertaining to tuberculosis of the eye, glaucoma, and 
malignant growths, which are not demonstrated.  

Accordingly, as there is no other DC which is more applicable 
to the Veteran's eye disability or allows for a disability 
rating in excess of 30 percent, the Board will continue to 
employ the DCs pertaining to impairment of central visual 
acuity.  
Since the Veteran's 30 percent rating has been in effect for 
more than 20 years, the evaluation is protected, by law, 
against reduction.  38 C.F.R. § 3.951 (2009).

Accordingly, the claim for a rating in excess of 30 percent 
for the service-connected corneal scars secondary to trauma 
must be denied.  

The Board also observes that, under Thun v. Peake, 22 Vet. 
App. 111 (2008), there is a three-step inquiry for 
determining whether the application an extraschedular rating 
is for application.  

However, there is no showing of an exceptional or unusual 
disability picture that would obviate the application of the 
regular rating criteria in this case.  Thus, the Board finds 
that referral for extraschedular consideration pursuant to 38 
C.F.R. § 3.321(b)(1) is not warranted in this case.


IV.  TDIU

Under the applicable criteria, total disability ratings based 
on individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more service-connected disabilities, 
provided that one of those disabilities is ratable 40 percent 
or more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The claim for a TDIU is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A 
TDIU claim is an alternative way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).

The applicable statutory and regulatory provisions, fairly 
construed, require the Board to look at all communications in 
the file that may be interpreted as applications or claims, 
formal or informal, for increased benefits and, then, to all 
other evidence of record to determine the earliest date as of 
which, within the one year prior to the filing of a formal 
claim for TDIU, the increase in disability was ascertainable. 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

The Board has accordingly considered all evidence of record 
dating within one year prior to receipt of the Veteran's 
formal claim for a TDIU rating in September 2004.

The Veteran currently is only service connected for corneal 
scars secondary to trauma rated at 30 percent disabling.

Since the Veteran does not have a single service-connected 
disability rated at 60 percent or more, or multiple service- 
connected disabilities with a combined evaluation of 70 
percent or more, he does not meet the criteria for assignment 
of a TDIU rating under 38 C.F.R. § 4.16(a) as detailed 
hereinabove.

A TDIU may be granted on an extraschedular basis, pursuant to 
38 C.F.R. § 4.16(b), for veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage standards set forth in 38 C.F.R. § 4.16(a).

The Board does not have jurisdiction to assign such an 
extraschedular rating. VAOPGCPREC 6-96 (August 16, 1996); 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  
Extraschedular rating is requested by the RO and approved by 
the Under Secretary Benefits or by the Director of 
Compensation and Pension Services.

In this case, the RO has considered extraschedular rating and 
has determined that referral for such extraschedular rating 
is not appropriate (see the May 2007 SOC).  The Board may 
accordingly consider the issue without prejudice to the 
Veteran.

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).
A careful review of the claims file does not show that the 
service-connected eye disability caused frequent periods of 
hospitalization during the period under review (September 
2004 to the present).  Accordingly, the remaining question is 
whether those service-connected disability causes a marked 
interference with employment in excess of that contemplated 
by the rating schedule.  

With respect to the Veteran's employment history, the record 
reflects that he was employed with the postal service for 16 
years.  He claims he was forced to retire in May 2000 due to 
the fact that he was legally blind.

Dr. W.E.D. indicated in November 1999 that the Veteran was 
legally blind and should not perform physically demanding 
tasks, and opined in January 2004 that the Veteran was 
totally and permanently disabled.  

Similarly SSA determined in March 2000 that the Veteran was 
disabled due to blindness and low vision, statutory blindness 
and macular degeneration.  However, as described, the 
Veteran's loss of visual acuity is not part of his service-
connected disability picture.  See Mittleider, supra.

There is no competent medical evidence of record indicating 
that the Veteran's service-connected corneal scars preclude 
him from employment.  Indeed, the evidence reflects the scars 
are relatively asymptomatic.

Based on the medical evidence, the Board finds that there is 
no showing that the service-connected corneal scars, alone, 
caused marked interference with employment at any time during 
the course of the appeal in excess of that envisioned by the 
schedular compensation.

In addition to the medical evidence, the Board has considered 
the Veteran's lay evidence, to include his correspondence and 
testimony to VA and that of his co-worker, K.H.  The Board 
finds that this lay evidence shows that his service-connected 
corneal scars cause an industrial impairment to some degree.  

However, nothing in that lay evidence shows that his service-
connected disabilities alone are so disabling that he would 
be prevented from performing all forms of substantially 
gainful work consistent with his work and educational 
background.

In addition, the VA treatment records show treatment of the 
following nonservice-connected complaints: psoriasis, legal 
blindness, lung granuloma and depression.

In summary, the Veteran is not shown by medical or lay 
evidence to have a marked limitation of employability due 
solely to his service-connected disability.  The Board 
therefore finds that any further consideration or referral of 
this matter under the provisions of 38 C.F.R. § 4.16(b) is 
not necessary or appropriate at this point.

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence shows that the Veteran 
does not meet the threshold criteria for award of a TDIU 
rating, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
49, 53-56.


ORDER

An increased rating in excess of 30 percent for the service-
connected corneal scars secondary to trauma is denied.  

An increased rate of compensation based on a TDIU rating is 
denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


